Citation Nr: 0124401	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  92-15 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for colitis.  

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

5.  Entitlement to service connection for sleep disturbance 
due to an undiagnosed illness.  

6.  Entitlement to service connection for multiple joint pain 
and muscle spasm due to an undiagnosed illness.  

7.  Entitlement to an increased rating for asthma and chronic 
obstructive pulmonary disease, currently evaluated as 30 
percent disabling.

8.  Entitlement to an increased (compensable) disability 
evaluation for hypertension.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1990 
to June 1991, to include service in Southwest Asia from 
November 1990 to March 1991.  He was also a member of the 
Army National Guard from 1969 to 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

A June 1992 a rating action in part granted service 
connection for asthma and chronic obstructive pulmonary 
disease (COPD) and assigned a 10 percent rating.  In 
September 1992 the veteran submitted a VA form 9 which 
perfected his claim for an increased rating for asthma and 
COPD.  

In May 1993, the RO increased the 10 percent rating in effect 
for the asthma and COPD to 30 percent.  At that time the RO 
indicated that the increase was a complete grant of the 
benefit sought and withdrew this issue from appellate 
consideration.  Since higher ratings may be granted for the 
asthma and COPD, this issue remains in appellate status. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Because of the change in the law brought about by the VCAA, a 
remand of the case is required for compliance with the notice 
and duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA or the implementing regulations, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA and the implementing 
regulations.  However, the RO has the responsibility of 
ensuring that all appropriate development is undertaken in 
this case.  

During a videoconference hearing before the undersigned 
Member of the Board in June 2001, the veteran referred to 
Social Security Administration (SSA) disability benefits that 
he was receiving.  These records are not on file.  

The veteran has indicated that during service he was exposed 
to acoustic trauma from 155 mm Howitzers while serving in the 
artillery in the National Guard from 1969 to 1975.  He also 
indicates that he was exposed to loud noises while serving in 
the Gulf.  Periodic National Guard examinations conducted 
beginning in 1981 showed some degree of bilateral hearing 
loss.  A March 1992 VA audiological examination showed 
hearing loss in the right ear per 38 C.F.R. § 3.385 (2001).

Concerning the colitis, a February 1993 statement from a 
private physician is to the effect that the physician treated 
the veteran for ulcerative colitis between 1983 and 1987.  
The veteran maintains that the colitis was aggravated by his 
period of active duty.  The service medical records show 
treatment for colitis from February 1991 to April 1991 and 
following his release from active duty.    

With regard to the claims for service connection for fatigue, 
sleep disturbance, and joint pain and muscle spasm of the 
back, shoulders, and elbows, the veteran has contended 
throughout the current appeal that these conditions are the 
result of undiagnosed illnesses that he incurred as a 
consequence of his service in the Persian Gulf War. 

The pertinent regulation provides that VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:  (i)  became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001, and (ii)  by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2001).  
See also, 38 U.S.C.A. § 1117 (West 1991 & Supp. 2001).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1) (2001).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2) 
(2001).  

For the purposes of this section, the term "objective 
indications of chronic disability" includes both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2000).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to:  fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  

Also for purposes of this section, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2001).  

With regard to the claims for service connection for sleep 
disturbance and fatigue due to an undiagnosed illness, VA 
neurological and psychiatric examinations were in September 
1997.  After reviewing the findings of these examinations the 
Board is of the opinion that more specific information is 
required the examining specialists. 

With regard to the claim for service connection for joint 
pain and muscle spasm, due to an undiagnosed illness, the VA 
examination conducted in August 1997 included a discussion of 
only the veteran's shoulders and elbows per the veteran's 
complaints.  During the June 2001 hearing the veteran 
testified that, in addition to experiencing problems with his 
back, shoulders, and elbows, he also has periodic swelling in 
his other joints, including his ankles, wrists, and knees.  
These joints have not been examined.

Concerning the veteran's hypertension, the most recent VA 
examination was conducted in August 1997.  During his hearing 
in June 2001, the veteran testified his blood pressure had 
gotten high within the last month and was "kind of out of 
control." 

During the veteran's appeal, the regulations pertaining to 
the evaluation of disabilities involving the cardiovascular 
system were amended, effective January 12, 1998.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  See Karnas v. Derwinski, 1 Vet. App. 
308, 317 (1991).  A review of the statement of the case dated 
in July 1998 shows that the RO considered both the old and 
revised rating criteria in adjudicating this claim.

Concerning the asthma and COPD, the most recent VA 
examination was conducted in March 1992.  By regulatory 
amendment effective October 7, 1996, substantive changes were 
made to the schedular criteria for evaluating respiratory 
disorders. The RO has not had the opportunity to review the 
veteran's claim under the revised rating criteria.

In view of the above stated facts, the Board is of the 
opinion that additional development is warranted.  

Accordingly, the case is remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully complied 
with and satisfied.  See, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA, 
military, and private treatment that he 
has received for the disabilities in 
issue.  These records should include 
copies of the actual treatment records 
from the physician who treated the 
veteran for colitis from 1983 to 1987.

3.  The RO should also specifically 
request the Biloxi VAMC to furnish copies 
of any records of treatment covering the 
period from August 1997 to the present. 

4.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision awarding disability benefits to 
the veteran as well as copies of the 
medical records upon which the disability 
award was based. 

5.  The RO should contact the appropriate 
source in order to obtain copies of the 
veteran's personnel records for both 
National Guard duty and active service. 

6.  Thereafter, a VA examination by a 
specialist (M.D.) in ear disorders should 
be conducted to determine the nature, 
severity, and etiology of any bilateral 
hearing loss and tinnitus.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  In 
addition to an audiological evaluation, 
any other testing deemed necessary should 
be performed.

It is requested that the specialist 
obtain a detailed history of military and 
civilian noise exposure.  Following the 
examination, if hearing loss and/or 
tinnitus is diagnosed per 38 C.F.R. 
§ 3.385, it is requested that the 
examiner render an opinion as to the 
following:

a)  Whether it is as likely as not that 
the hearing loss and/or tinnitus are 
related to the veteran's military 
service, to include noise exposure?  

b)  If no, and it is determined that the 
hearing loss was present at the time of 
entry into active duty, whether it is as 
likely as not that the preservice hearing 
loss underwent a chronic increase in 
severity beyond natural progression 
during his period of active duty.

A complete rationale for all opinions 
expressed should be provided.  

7.  A VA examination by an appropriate 
specialist should be conducted to 
determine the nature, severity, and 
etiology of any colitis.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner, and 
the examiner should verify in the report 
that the claims folder was reviewed.  Any 
testing deemed necessary should be 
performed.  

If colitis is diagnosed, the examiner is 
requested to express an opinion as when 
the colitis was initially manifested.  If 
present at the time of entry into active 
duty, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the veteran's 
pre-existing colitis underwent a chronic 
increase in severity beyond its natural 
progression during his active service.  A 
complete rationale for all opinions 
expressed should be provided.  

8.  The veteran should also be afforded 
VA Persian Gulf examinations by 
appropriate specialists to determine 
whether the veteran has fatigue, sleep 
disturbances, or multiple joint pain and 
muscle spasm which resulted from an 
undiagnosed illness due to his Persian 
Gulf War service.  The claims folder and 
a copy of this REMAND shall be made 
available to the examiners prior to the 
examinations and the examiners should 
indicate that the folder was reviewed.  
All indicated special studies should be 
accomplished, and the findings should 
then be reported in detail.  

If there are objective indications that 
the veteran is suffering from fatigue, 
sleep disturbances, or joint pain and 
muscle spasm, the examiners must 
determine whether these symptoms can be 
attributed to any known clinical 
diagnosis.  If it is determined that the 
veteran has symptoms of an undiagnosed 
illness, opinions should be expressed as 
to whether there are "objective 
indications of chronic disability" 
resulting from the veteran's reported 
symptoms. 

With regard to the veteran's multiple 
joint and muscle spasm condition, the 
examiner is requested to obtain from the 
veteran a description of the specific 
joint(s) and muscle(s) affected.  A 
complete rationale for all opinions 
expressed should be included in the 
examination reports.  

9.  A VA examination by a cardiologist 
should be conducted to determine the 
severity of the service-connected 
hypertension.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  In 
addition to chest x-rays, any other 
testing deemed necessary should be 
performed.  It is requested that the 
examination include serial blood pressure 
readings.  

10.  A VA examination should be conducted 
by a specialist in respiratory disorders 
in order to determine the nature and 
severity of the service- connected asthma 
and COPD.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner, and the examiner should 
verify in the report that the claims 
folder was reviewed.  It is requested that 
the examiner obtain a detailed history 
concerning the veteran's complaints and 
symptoms.  In addition to pulmonary 
function test, any other indicated tests 
should be accomplished.  When making the 
final diagnosis, it is requested that the 
examiner indicate whether the veteran is 
suffering from pronounced, severe, 
moderate, or mild COPD.  See 38 C.F.R. 
Part 4, Diagnostic Code 6603, in effect 
prior to October 1996.

Regarding the veteran's asthma, the 
examiner should discuss the frequency of 
use of inhalational or oral bronchodilator 
therapy, inhalational anti-inflammatory 
medication, courses of systemic (oral or 
parenteral) corticosteroids (including 
high dose corticosteroids) or immuno-
suppressive medications; the frequency of 
visits to a physician for required care of 
exacerbations.  In addition, the examiner 
should also be requested to indicate the 
severity and frequency of asthmatic 
attacks the veteran experiences and 
whether he experiences dyspnea on exertion 
between the attacks.  If dyspnea is noted, 
the examiner should describe the severity 
of this dyspnea.  A complete rational for 
any opinion expressed should be included 
in the examination report.

11.  The RO is requested to ensure that 
the pulmonary function tests findings are 
consistent with those required under the 
revised rating criteria.

12.  The RO should then re-adjudicate the 
issues in appellate status, to include 
consideration of staged rating as set 
forth in Fenderson v. West, 12 Vet. App. 
119 (1999) where applicable.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits and all applicable 
law and regulations to include the revised 
rating criteria for asthma and COPD.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




